Title: [Diary entry: 27 October 1787]
From: Washington, George
To: 

Saturday 27th. Thermometer at 56 in the Morning 67 at Noon and 64 at Night. The Morning was calm and mild but the Wind blew fresh afterwards from the Westward. Went to the Woods back of Muddy hole with the hounds. Unkennelled 2 foxes and dragged others but caught none—the dogs running wildly and being under no command. Passed through Muddy hole Plantation & returned home by way of Dogue run, French’s and the Ferry. At the first, Sowed in 6 Oblong Squares at the West end of field No 4 (on the Wheat just sown) abt. an acre in each, the following grass Seeds. viz.—on the most Westerly square (being a breadth across the field) and divided, as all the others are, by a partition furrow 8 lbs. of rib grass—Next to this 20 lbs. of red clover—in the 3d. 2 Bushls. of Orchard grass—In the 4th. 20 lbs. of Hop-clover—In the 5th. four Bushls. of Ray grass and in the 6th. 2 bushls. of Sainfoin. After sowing these Seeds the ground was first rolled and then harrowed with a bush. The square containing Sainfoin had the Seed first harrowed in with the Wheat over and above what is mentioned to have been done with respect to the others. At Dogue run finished threshing cleaning and measuring the Buck Wht. wch. amounted to 121 Bushls. from about 12 Acres.  At Frenchs cleared up the shattered Pease and threshed those wch. had been picked off the grd. wch. together amounted to 9 Bushls. At the Ferry set 3 plows to work. Put the girl Eby to one of them. The tryal that was made in the Neck of differt. qties. of Oats to the acre turned out as follow. 

That wch. had
2
bushls.
yielded

8 1/2



3
Do.
Do.

7



4
Do.
Do.

5 1/2

 The above 3 acres were adjoining each other and as nearly alike as possible in quality of Soil, levelness and other circumstances. The grd. was prepared in all respects alike and sowed at the same time.